Exhibit 10.38

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

  

LOGO [g879423ex10_38pg001.jpg]

 

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

Opening Transaction

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:    Deutsche Bank AG, London Branch Re:    Accelerated Stock Buyback
Ref. No:    As provided in the Supplemental Confirmation Date:    May 21, 2013

This master confirmation (this “Master Confirmation”), dated as of May 21, 2013
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Deutsche Bank AG,
London Branch (“Deutsche”), with Deutsche Bank Securities Inc. acting as agent,
and Fifth Third Bancorp (“Counterparty”). This Master Confirmation, taken alone,
is neither a commitment by either party to enter into any Transaction nor
evidence of a Transaction. The additional terms of any particular Transaction
shall be set forth in a Supplemental Confirmation in the form of Schedule A
hereto (a “Supplemental Confirmation”), which shall reference this Master
Confirmation and supplement, form a part of, and be subject to this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION, EXCEPT FOR ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN PERFORMING ITS DUTIES AS AGENT. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES
INC. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR
PROTECTION CORPORATION (SIPC).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Deutsche as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman),

Anshu Jain (Co-Chairman), Stefan Krause, Stephan

Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Deutsche and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Counterparty and Deutsche, with a
“Threshold Amount” equal to 3% of such party’s shareholders’ equity as reported
in their respective most recent audited financial statements; provided that the
words “, or becoming capable at such time of being declared,” shall be deleted
from such Section 5(a)(vi)).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Deutsche and Counterparty or any
confirmation or other agreement between Deutsche and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Deutsche and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
Deutsche and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.            Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms: Trade Date: For each Transaction, as set forth in the related
Supplemental Confirmation. Buyer: Counterparty Seller: Deutsche Shares: Common
stock, without par value, of Counterparty (Ticker: FITB) Exchange: NASDAQ Global
Select Market Related Exchange(s): All Exchanges. Prepayment\Variable
Obligation: Applicable Prepayment Amount: For each Transaction, as set forth in
the related Supplemental Confirmation. Prepayment Date: For each Transaction, as
set forth in the related Supplemental Confirmation. Valuation: VWAP Price: For
any Exchange Business Day, as determined by the Calculation Agent based on the
NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof, provided the Exchange publicly
announced such extension prior to the end of the regular

 

2



--------------------------------------------------------------------------------

trading session on the prior Exchange Business Day) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “FITB.Q <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined in good faith and in a commercially reasonable
manner by the Calculation Agent. For purposes of calculating the VWAP Price, the
Calculation Agent will include only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”). Forward
Price: The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below. Forward Price
Adjustment Amount: For each Transaction, as set forth in the related
Supplemental Confirmation. Calculation Period: The period from and including the
Calculation Period Start Date to and including the Termination Date. Calculation
Period Start Date: For each Transaction, as set forth in the related
Supplemental Confirmation. Termination Date: The Scheduled Termination Date;
provided that Deutsche shall have the right to designate any Exchange Business
Day on or after the First Acceleration Date to be the Termination Date (the
“Accelerated Termination Date”) by delivering notice to Counterparty of any such
designation prior to 11:59 p.m. New York City time on the Exchange Business Day
immediately following the designated Accelerated Termination Date. Scheduled
Termination Date: For each Transaction, as set forth in the related Supplemental
Confirmation, subject to postponement as provided in “Valuation Disruption”
below. First Acceleration Date: For each Transaction, as set forth in the
related Supplemental Confirmation. Valuation Disruption:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, extend the Settlement Valuation Period, in both cases by no more
than one Exchange Business Day for each such Disrupted Day. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in

 

3



--------------------------------------------------------------------------------

which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Forward Price or the Settlement Price, as the case
may be, or (ii) such Disrupted Day is a Disrupted Day only in part, in which
case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in good faith and in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Exchange Business Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.

 

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

Settlement Terms: Settlement Procedures: If the Number of Shares to be Delivered
is positive, Physical Settlement shall be applicable; provided that Deutsche
does not, and shall not, make the agreement or the representations set forth in
Section 9.11 of the Equity Definitions related to the restrictions imposed by
applicable securities laws with respect to any Shares delivered by Deutsche to
Counterparty under any Transaction as a result of the fact that Counterparty is
the Issuer of the Shares. If the Number of Shares to be Delivered is negative,
then the Counterparty Settlement Provisions in Annex A shall apply. Number of
Shares to be Delivered: A number of Shares equal to (x)(a) the Prepayment Amount
divided by (b) the Divisor Amount, minus (y) the number of Initial Shares.
Divisor Amount: The greater of (i) the Forward Price minus the Forward Price
Adjustment Amount and (ii) $1.00. Excess Dividend Amount: For the avoidance of
doubt, all references to the Excess Dividend Amount shall be deleted from
Section 9.2(a)(iii) of the Equity Definitions. Settlement Date: If the Number of
Shares to be Delivered is positive, the date that is one Settlement Cycle
immediately following the Termination Date. Settlement Currency: USD Initial
Share Delivery: Deutsche shall deliver a number of Shares equal to the Initial
Shares to Counterparty on the Initial Share Delivery Date in accordance with
Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4. Initial Share
Delivery Date: For each Transaction, as set forth in the related Supplemental
Confirmation.

 

4



--------------------------------------------------------------------------------

 

Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation;
provided that Deutsche does not, and shall not, make the agreement or the
representations set forth in Section 9.11 of the Equity Definitions related to
the restrictions imposed by applicable securities laws with respect to any
Shares delivered by Deutsche to Counterparty under any Transaction as a result
of the fact that Counterparty is the Issuer of the Shares.

Share Adjustments: Potential Adjustment Event:

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in good faith and in
its commercially reasonable discretion, adjust any relevant terms of any such
Transaction as appropriate to account for the economic effect on such
Transaction of such postponement.

Extraordinary Dividend:

 

For any calendar quarter, any dividend or distribution on the Shares with an ex-
dividend date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:

For each Transaction, as set forth in the related Supplemental Confirmation

Method of Adjustment:

 

Calculation Agent Adjustment

Extraordinary Events: Consequences of Merger Events:

(a)    Share-for- Share:

Modified Calculation Agent Adjustment

(b)    Share-for- Other:

Cancellation and Payment

(c)    Share-for- Combined:

Component Adjustment

Tender Offer: Applicable; provided that (i) Section 12.1(l) of the Equity
Definitions shall be amended (x) by deleting the parenthetical in the fifth line
thereof, (y) by replacing “that” in the fifth line thereof with “whether or not
such announcement” and (z) by adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

(a)    Share-for-Share:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Deutsche

 

5



--------------------------------------------------------------------------------

     (b)    Share-for-Other: Modified Calculation Agent Adjustment or
Cancellation and Payment, at the election of Deutsche
  (c)    Share-for-Combined: Modified Calculation Agent Adjustment or
Cancellation and Payment, at the election of Deutsche

Nationalization, Insolvency or Delisting:

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

Additional Disruption Events:

        (a)     Change in Law: Applicable; provided that Section 12.9(a)(ii) of
the Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of the interpretation”, (ii) by replacing the word “Shares” where
it appears in clause (X) thereof with the words “Hedge Position” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that (i) any determination as to whether (A) the adoption of or
any change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd- Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.         (b) Failure to Deliver: Applicable         (c)
Insolvency Filing: Applicable         (d) Loss of Stock Borrow: Applicable

Maximum Stock Loan Rate:

200 basis points per annum

Hedging Party:

Deutsche         (e)

 Increased Cost of Stock Borrow:

Applicable

Initial Stock Loan Rate:

25 basis points per annum

 

6



--------------------------------------------------------------------------------

   Hedging Party:

Deutsche

   Determining Party:

Deutsche; provided that, following the occurrence of an Event of Default
pursuant to Section 5(a)(vii) of the Agreement with respect to which Deutsche is
the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Determining Party. Upon receipt of written request from
Counterparty, the Determining Party shall promptly (but in no event later than
within five (5) Exchange Business Days from the receipt of such request) provide
Counterparty with a written explanation describing in reasonable detail any
calculation, adjustment or determination made by it (including any quotations,
market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing Deutsche’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information). All calculations and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. Additional Termination Event(s):

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

The (i) declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, or (ii) occurrence of an ex-dividend date for any Dividend that is not
an Extraordinary Dividend during any calendar quarter occurring (in whole or in
part) during the Relevant Dividend Period (as defined below) and is prior to the
Scheduled Ex-Dividend Date for such calendar quarter will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.

Relevant Dividend Period: The period from and including the Calculation Period
Start Date to and including the Relevant Dividend Period End Date.
Relevant Dividend Period End Date:   If the Number of Shares to be Delivered is
negative, the last day of the Settlement Valuation Period; otherwise, the
Termination Date. Scheduled Ex-Dividend Dates: For each Transaction for each
calendar quarter, as set forth in the related Supplemental Confirmation.

 

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements: Applicable Transfer: Notwithstanding
anything to the contrary in the Agreement, Deutsche may assign, transfer and set
over all rights, title and interest, powers, privileges and remedies of Deutsche
under any Transaction, in whole or in part, to an affiliate of Deutsche whose
obligations are guaranteed by Deutsche, without the consent of Counterparty.

 

7



--------------------------------------------------------------------------------

Deutsche Payment Instructions: To be advised under separate cover Counterparty’s
Contact Details for Purpose of Giving Notice: To be provided by Counterparty
Deutsche’s Contact Details for Purpose of Giving Notice:

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention: Paul Stowell Andrew Yaeger Lars Kestner Telephone:        
212-250-2717 212-250-4580 212-250-6043 Email: paul.stowell@db.com
andrew.yaeger@db.com lars.kestner@db.com Role of DBSI: DBSI in its capacity as
Agent will be responsible for (A) effecting any Transaction, (B) issuing all
required confirmations and statements to Deutsche and Counterparty, (C)
maintaining books and records relating to any Transaction in accordance with its
standard practices and procedures and in accordance with applicable law and (D)
unless otherwise requested by Counterparty, receiving, delivering, and
safeguarding Counterparty’s funds and any securities in connection with any
Transaction, in accordance with its standard practices and procedures and in
accordance with applicable law. The date and time of any Transaction evidenced
by this Master Confirmation and the related Supplemental Confirmation will be
furnished by the Agent to Deutsche and Counterparty upon written request. The
Agent will furnish to Counterparty upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with any Transaction evidenced by this Master Confirmation and the
related Supplemental Confirmation.

 

2. Calculation Agent. Deutsche; provided that, following the occurrence of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Deutsche is the Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the date
such Event of Default occurred and ending on the Early Termination Date with
respect to such Event of Default, as the Calculation Agent. Upon receipt of
written request from Counterparty, the Calculation Agent shall promptly (but in
no event later than within five (5) Exchange Business Days from the receipt of
such request) provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from external sources used
in making such calculation, adjustment or determination, as the case may be, but
without disclosing Deutsche’s proprietary models or other information that may
be proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information). All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner.

 

8



--------------------------------------------------------------------------------

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Deutsche that:

(a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Deutsche nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Deutsche
of such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Deutsche and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S.

 

9



--------------------------------------------------------------------------------

Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

5. Regulatory Disruption. In the event that Deutsche concludes, in good faith
and based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures generally applicable to the relevant line of business (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Deutsche), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, Deutsche may by written notice
to Counterparty elect to deem that a Market Disruption Event has occurred and
will be continuing on such Scheduled Trading Day or Days.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to Deutsche
that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5 under the Exchange Act (“Rule 10b-5”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).

(b) Counterparty will not seek to control or influence Deutsche’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Deutsche’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

7. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of Deutsche, directly or indirectly purchase
any Shares (including by means of a derivative instrument), listed contracts on
the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares (including, without limitation, any Rule 10b-18 purchases
of blocks (as defined in Rule 10b-18)) during any Relevant Period or, if
applicable, Settlement Valuation Period, except through Deutsche. However, the
foregoing shall not limit Counterparty’s ability (or the ability of any “agent
independent of the issuer” (as defined in Rule 10b-18)), pursuant to any plan
(as defined in Rule 10b-18) of Counterparty, to re-acquire Shares in connection
with any equity transaction related to such plan or to limit Counterparty’s
ability to withhold Shares to cover tax liabilities associated with such equity

 

10



--------------------------------------------------------------------------------

transactions or otherwise restrict Counterparty’s ability to repurchase Shares
under privately negotiated or off-market transactions (including, without
limitation, an agreement relating to Counterparty’s 401(k) Plan or transactions
with any of Counterparty’s employees, officers, directors or affiliates), so
long as any re-acquisition, withholding or repurchase does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18).

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Public Announcement”) unless such Public Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Deutsche following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Deutsche with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Deutsche or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Deutsche that such information is true and
correct. In addition, Counterparty shall promptly notify Deutsche of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.

(c) Upon the occurrence of any Public Announcement (whether made by Counterparty
or a third party), Deutsche may in its sole discretion (i) make adjustments in
good faith and in a commercially reasonable manner to the terms of any
Transaction, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period or (ii) treat the occurrence of such
Public Announcement as an Additional Termination Event with Counterparty as the
sole Affected Party and the Transactions hereunder as the Affected Transactions
and with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if the Divisor Amount were equal to “The
greater of (i) the Forward Price and (ii) $1.00.” If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent could reasonably be expected to result in an Acquisition
Transaction or (v) any announcement of any change or amendment to any previous
Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention). For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.

 

11



--------------------------------------------------------------------------------

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

10. Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, Deutsche and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) Deutsche and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) Deutsche shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of Deutsche and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and the VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted
Deutsche an option; Deutsche may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

 

12



--------------------------------------------------------------------------------

12. Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

(b) Notwithstanding anything to the contrary in the foregoing, Deutsche agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Deutsche to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to Deutsche rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

13. Delivery of Shares. Notwithstanding anything to the contrary herein,
Deutsche may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for Deutsche to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by Deutsche, the prices at which Deutsche purchases Shares or Alternative
Delivery Property to fulfill its delivery obligations under this Section 14);
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty may make such
election only if Counterparty represents and warrants to Deutsche in writing on
the date it notifies Deutsche of such election that, as of such date,
Counterparty is not aware of any material non-public information concerning the
Shares and is making such election in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws. If such delivery is
made by Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such
delivery were a settlement of the Transaction to which Net Share Settlement
applied, the Cash Settlement Payment Date were the Early Termination Date and
the Forward Cash Settlement Amount were zero (0) minus the Payment Amount owed
by Counterparty.

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement Deutsche may (but need not) determine losses without reference
to actual losses incurred but based on expected losses assuming a commercially

 

13



--------------------------------------------------------------------------------

reasonable (including without limitation with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss to avoid awaiting
the delay associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by Deutsche as promptly as practicable.

16. [Reserved.]

17. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Deutsche or Counterparty if the price of
the Shares on the Exchange at any time falls below such Termination Price, and
the Exchange Business Day that the price of the Shares on the Exchange at any
time falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

18. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

19. Claim in Bankruptcy. Deutsche acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

20. [Reserved.]

21. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

22. Offices.

The Office of Counterparty for each Transaction is: Fifth Third Bancorp, Fifth
Third Center Cincinnati, Ohio 45263.

The Office of Deutsche for each Transaction is: Deutsche Bank AG, London Branch,
c/o Deutsche Bank Securities Inc., 60 Wall Street, New York, NY 10005, USA.

23. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to any Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
any Transaction hereunder by, among other things, the mutual waivers and
certifications provided herein.

24. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from

 

14



--------------------------------------------------------------------------------

bringing Proceedings in any other jurisdiction if (A) the courts of the State of
New York or the United States of America for the Southern District of New York
lack jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

25. Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Deutsche, such delivery shall be effected through DBSI. In
addition, all notices, demands and communications of any kind relating to any
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through DBSI.

26. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

[Remainder of Page Intentionally Blank]

 

15



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Deutsche) correctly sets forth the terms of the agreement
between Deutsche and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Deutsche Bank Securities Inc., Facsimile No. 646-736-7122.

 

Yours faithfully,

DEUTSCHE BANK AG, LONDON BRANCH

By: 

/s/ Lars Kestner

Name:

Lars Kestner

Title: Managing Director

By:

/s/ Michael Sanderson

Name:

Michael Sanderson

Title: Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with any Transaction

By:

/s/ Lars Kestner

Name:

Lars Kestner

Title: Managing Director

By:

/s/ Michael Sanderson

Name:

Michael Sanderson

Title: Managing Director

 

Agreed and Accepted By:

FIFTH THIRD BANCORP

By:

 /s/ Kevin Kabat

 Name:

Kevin Kabat

 Title: CEO

 

[Signature Page to Master Confirmation]



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From: Deutsche Bank AG, London Branch Subject: Accelerated Stock Buyback
Ref. No.: [Insert Ref. No.] Date: [Insert Date]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Deutsche Bank AG, London
Branch (“Deutsche”), with Deutsche Bank Securities Inc. acting as agent, and
Fifth Third Bancorp (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Deutsche and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of May 21, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

 Trade Date:   [        ]  Forward Price Adjustment Amount:   USD [    ]
 Calculation Period Start Date:   [        ]  Scheduled Termination Date:
  [        ]  First Acceleration Date:   [        ]  Prepayment Amount:   USD
[    ]  Prepayment Date:   [        ]  Initial Shares: [        ] Shares;
provided that if, in connection with the Transaction, Deutsche is unable to
borrow or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that Deutsche is able to so borrow or otherwise acquire, and Deutsche
shall use reasonable good faith efforts to borrow or otherwise acquire a number
of Shares equal to the shortfall in the Initial Share Delivery and to deliver
such additional Shares as soon as reasonably practicable. The aggregate of all
Shares delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.  Initial Share Delivery Date: [        ]
 Ordinary Dividend Amount: USD [    ]  Scheduled Ex-Dividend Dates: [        ]
 Termination Price: USD [    ]  Additional Relevant Days: The [        ]
Exchange Business Days immediately following the Calculation Period.

 

A - 1



--------------------------------------------------------------------------------

3. Counterparty represents and warrants to Deutsche that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

[Remainder of Page Intentionally Blank]

 

A - 2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Deutsche) correctly sets forth the terms of the agreement
between Deutsche and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Deutsche Bank Securities Inc., Facsimile No. 646-736-7122.

 

Yours faithfully,

DEUTSCHE BANK AG, LONDON BRANCH

By: 

 

Name:

Title:

By:

 

Name:

Title:

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By: 

 

Name:

Title:

By: 

 

Name:

Title

 

Agreed and Accepted By:

FIFTH THIRD BANCORP

By: 

 

Name:

Title:

 

[Signature Page to Supplemental Confirmation]



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency: USD Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Deutsche
in writing on the date it notifies Deutsche of its election that, as of such
date, the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws. Electing Party: Counterparty Settlement Method Election
Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be. Default Settlement Method:
Cash Settlement Forward Cash Settlement Amount: The Number of Shares to be
Delivered multiplied by the Settlement Price. Settlement Price: The average of
the VWAP Prices for the Exchange Business Days in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation.
Settlement Valuation Period:
A number of Scheduled Trading Days selected by Deutsche in good faith and in a
commercially reasonable manner, such number to be approximately equal to the
Number of Shares to be Delivered divided by 10% of the ADTV (as defined in Rule
10b-18, and expressed as a number of Shares) for the Shares at the time of
determination, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date. Cash Settlement: If Cash Settlement
is applicable, then Buyer shall pay to Seller the absolute value of the Forward
Cash Settlement Amount on the Cash Settlement Payment Date. Cash Settlement
Payment Date: The date one Settlement Cycle following the last day of the
Settlement Valuation Period. Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement

 

[Signature Page to Master Confirmation]



--------------------------------------------------------------------------------

Shares”), or a number of Shares not satisfying such conditions (the
“Unregistered Settlement Shares”), in either case with a value equal to the
absolute value of the Forward Cash Settlement Amount, with such Shares’ value
based on the value thereof to Deutsche (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Deutsche (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Deutsche, in such quantities as Deutsche shall reasonably have requested, on or
prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Deutsche;

(c) as of or prior to the date of delivery, Deutsche and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Deutsche, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Deutsche in connection with the public resale
of the Registered Settlement Shares by Deutsche substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to Deutsche, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
Deutsche and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Deutsche (or any
affiliate of Deutsche designated by Deutsche) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, Deutsche and any potential purchaser
of any such shares from Deutsche (or any affiliate of Deutsche designated by
Deutsche) identified by Deutsche shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Deutsche (or any affiliate of Deutsche
designated by Deutsche) in connection with the private placement of such shares
by Counterparty to Deutsche (or any such affiliate) and the private resale of
such shares by Deutsche (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Deutsche, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Deutsche and its affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all fees and expenses in connection with such resale, including
all fees and expenses of counsel for Deutsche, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
Deutsche (or any such affiliate) and the private resale of such shares by
Deutsche (or any such affiliate), Counterparty shall, if so requested by
Deutsche, prepare, in cooperation with Deutsche, a private placement memorandum
in form and substance reasonably satisfactory to Deutsche

 

A - 5



--------------------------------------------------------------------------------

5. Deutsche, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Deutsche pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Deutsche, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Deutsche, the Selling Agent or any underwriter(s), net of any
fees and commissions (including, without limitation, underwriting or placement
fees) customary for similar transactions under the circumstances at the time of
the offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Deutsche will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Deutsche shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Deutsche, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Deutsche additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Deutsche in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Deutsche further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B

 

Where: A = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and B = the maximum number of Shares required to be delivered to
third parties if Counterparty elected Net Share Settlement of all transactions
in the Shares (other than Transactions in the Shares under this Master
Confirmation) with all third parties that are then currently outstanding and
unexercised.

“Reserved Shares” means initially, 58,907,104 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

A - 6



--------------------------------------------------------------------------------

LOGO [g879423ex10_38pg023.jpg]

 

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

SUPPLEMENTAL CONFIRMATION

 

To:

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From: Deutsche Bank AG, London Branch Subject: Accelerated Stock Buyback
Ref. No.: 604465 Date: October 20, 2014

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Deutsche Bank AG, London
Branch (“Deutsche”), with Deutsche Bank Securities Inc. acting as agent, and
Fifth Third Bancorp (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Deutsche and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of May 21, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:   October 20, 2014 Forward Price Adjustment Amount:   [**]*
Calculation Period Start Date:   October 21, 2014 Scheduled Termination Date:
  January 21, 2015 First Acceleration Date:   [**]* Prepayment Amount:   USD
180,000,000.00 Prepayment Date:   October 23, 2014 Initial Shares: 8,337,875
Shares; provided that if, in connection with the Transaction, Deutsche is unable
to borrow or otherwise acquire a number of Shares equal to the Initial Shares
for delivery to

 

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com

 

 

*          CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Deutsche is able to so borrow or otherwise acquire, and Deutsche shall use
reasonable good faith efforts to borrow or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation. Initial Share Delivery Date: October 23,
2014 Ordinary Dividend Amount: [**]* Scheduled Ex-Dividend Date: December 29,
2014 Termination Price: [**]* Additional Relevant Days: The 5 Exchange Business
Days immediately following the Calculation Period. Reserved Shares: The number
of Reserved Shares set forth in Annex A to the Master Confirmation shall be
increased by 19,618,529 Shares.

3. Counterparty represents and warrants to Deutsche that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. The Master Confirmation shall be amended by adding the following at the end
thereof:

“27. 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 27 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of the
Agreement. For the purposes of this Section 27:

 

  (a) Deutsche is a Portfolio Data Sending Entity and Counterparty is a
Portfolio Data Receiving Entity;

 

  (b) Deutsche and Counterparty may use a Third Party Service Provider, and each
of Deutsche and Counterparty consents to such use including the communication of
the relevant data in relation to Deutsche and Counterparty to such Third Party
Service Provider for the purposes of the reconciliation services provided by
such entity.

 

  (c) The Local Business Days for such purposes in relation to Deutsche are New
York, London, Frankfurt, Tokyo and Singapore and in relation to Counterparty are
Cincinnati, Ohio;

 

  (d) The provisions in this paragraph shall survive the termination of any
Transaction; and

 

 

*          CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  (e) The following are the applicable email addresses.

 

Portfolio Data: Deutsche: collateral.disputes@db.com Counterparty:
Brennen.willingham@53.com Notice of discrepancy: Deutsche:
collateral.disputes@db.com Counterparty: Brennen.willingham@53.com Dispute
Notice: Deutsche: collateral.disputes@db.com Counterparty:
Brennen.willingham@53.com

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

[Remainder of Page Intentionally Blank]

 

 

*          CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Deutsche) correctly sets forth the terms of the agreement
between Deutsche and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Deutsche Bank Securities Inc., Facsimile No. 646-736-7122.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:

/s/ Michael Sanderson

Name: Michael Sanderson Title: Managing Director By:

/s/ Lars Kestner

Name: Lars Kestner Title: Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:

/s/ Michael Sanderson

Name: Michael Sanderson Title: Managing Director By:

/s/ Lars Kestner

Name: Lars Kestner Title: Managing Director

 

Agreed and Accepted By: FIFTH THIRD BANCORP By:

/s/ James C. Leonard

Name: James C. Leonard Title: Treasurer

[Signature Page to Supplemental Confirmation]